NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 12 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 17-30156

                Plaintiff-Appellee,             D.C. No. 2:11-cr-00246-RSL

 v.
                                                MEMORANDUM*
RODERICK EARL VANGA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert S. Lasnik, District Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Roderick Earl Vanga appeals pro se from the district court’s order denying

his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo whether a district court

has authority to resentence a defendant under section 3582(c)(2), see United States



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Leniear, 574 F.3d 668, 672 (9th Cir. 2009), and we affirm.

      Vanga contends that the district court erred by denying his motion for a

sentence reduction and by failing to address his requests for appointment of

counsel. The district court correctly concluded that Vanga is ineligible for a

sentence reduction because his sentence is already below the minimum of the

amended Guidelines range. See U.S.S.G. § 1B1.10(b)(2)(A) (“[T]he court shall

not reduce the defendant’s term of imprisonment under 18 U.S.C. § 3582(c)(2) and

this policy statement to a term that is less than the minimum of the amended

guideline range.”). Moreover, Vanga was not entitled to counsel, see United States

v. Townsend, 98 F.3d 510, 512-13 (9th Cir. 1996), and given Vanga’s ineligibility

for a reduction, the court did not err in failing to appoint counsel.

      To the extent that Vanga seeks to challenge his indictment, conviction or the

sentencing court’s original calculation of his Guidelines range, these claims are not

cognizable in a section 3582(c)(2) proceeding. See Dillon v. United States, 560
U.S. 817, 826, 831 (2010) (alleged errors committed at the original sentencing

hearing cannot be corrected under section 3582(c)(2), which does not permit a

plenary resentencing proceeding). Likewise, Vanga’s contention that his medical

problems and alleged sentencing disparities entitled him to a sentence reduction

under 18 U.S.C. § 3553(a) is unavailing. See id. at 826 (court only considers

whether a reduction is warranted under section 3553(a) if it first concludes that a


                                           2                                     17-30156
reduction is authorized under U.S.S.G. § 1B1.10). Finally, the district court did

not err in concluding that, because the Director of the Bureau of Prison had not

moved for a compassionate sentence reduction in Vanga’s case, it lacked authority

to grant such a reduction. See 18 U.S.C. § 3582(c)(1)(A).

      AFFIRMED.




                                         3                                   17-30156